DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 03/08/2022 are acknowledged. Claims 1-3, 5-6, 10, 12-13, 15-16, 33, 45-53 are amended. 

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 03/08/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-3, 5-6, 12, 15-16, 48-49, and 52-53 are rejected under 35 U.S.C. 102(e) as being anticipated by Sawhney et al., U.S. Patent 8,409,606.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/12/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Sawhney discloses methods of making ocular delivery devices (punctal plugs) comprising the steps of forming the devices in a mold the shape of the device, drying them to provide for dry devices in the molds (i.e. placing the devices in a vessel to restrict the device swelling in at least one direction), swelling the devices in a solvent solubilizing a pharmaceutical in order to load the gels with drug, and drying and freeing the devices from the devices from the molds, compare instant claims 1, 3. (See column 17, lines 15-58.) Sawhney discloses that the devices can be made from polymers such as carboxy methyl cellulose, compare instant claim 1. (See column 14, line 52.) The devices include plugs that swell radially and thus the molds having the shape of the final devices would constrain such swelling, compare instant claim 2. (See column 15, lines 1-25.) Sawhney discloses that the molds can be tube shaped such as silastic tubing (salinized tubing with silane surface release agents), compare instant claim 5. (See example 1.) Sawhney discloses that the devices can elute drug from the devices in a zero-order fashion, compare instant claims 6 and 10. (See column 4, lines 12-26.) Sawhney discloses drying the devices under vacuum, compare instant claim 12. (See examples 1-3, 5, 7-9, 17B, and 18A.) Sawhney discloses that the Sawhney discloses that the devices can include the drugs cyclosporine, tobramycin, and thermally unstable drugs such as bupivacaine, compare instant claims 15-16 and 48-49. (See table 2 and column 2.) Sawhney discloses that the therapeutic agent in solution can be provided in ethanol, compare instant claim 52. (See column 18, lines 59-65.) Sawhney discloses that the plugs can be from 2-4 mm in length and have a 1-2 mm width, compare instant claim 53. (See examples 15, 16, and claim 1.)
Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “The rejection is in clear error, as nowhere in Sawhney is any disclosure of the steps of placing a solid, shaped cellulose polymer in a vessel adapted to restrict the swelling of the polymer in at least one direction, and exposing the solid, shaped cellulose polymer, while in said vessel, to a solution comprising an active pharmaceutical ingredient and a solvent capable of solubilizing said active pharmaceutical ingredient, wherein the polymer absorbs at least a portion of the solution, including the active pharmaceutical ingredient and solvent, as is actually required by present claim 1. To the contrary, cited col. 17, lines 15-58 of Sawhney are directed to formation of a cross-linked hydrogel in a mold by placing hydrogel precursor solutions in the mold (e.g., a silastic tube as further described in corresponding embodiment Example 2), not placement of a solid, shaped cellulose polymer in a vessel/mold/tube. Independent claim 1 is distinguished from, and thus not anticipated by, Sawhney even on this point alone. Additionally, while col. 17, lines 15-58 of Sawhney does disclose further subsequent loading of the resulting formed cross-linked hydrogel with a therapeutic agent by addition of an organic solvent (with dissolved therapeutic agent) that swells the cross-linked hydrogel, there is no disclosure in Sawhney that such exposure of the formed hydrogel to such solvent in such embodiment occurs while the formed hydrogel of Sawhney is in the mold/tube disclosed therein for formation of the hydrogel. To the contrary, Shawhney expressly notes that the hydrogels are "allowed to swell" when the solvent is added after the hydrogel is dried, rather than being constrained in any vessel adapted to restrict the swelling of the polymer in at least one direction. While the Examiner appears to interpret the reference to "Gels are removed" at col. 17, line 31 (i.e., after exposure to the solvent) as being a disclosure of removal of the gel from the mold the gels were formed in, there does not appear to be any explicit disclosure in Sawhney supporting this interpretation of the disclosure as an inherent/necessary feature so as to result in anticipation of the present claimed invention, but rather this disclosure instead appears to be a reference to removing the gels from the therapeutic agent solution, as is more readily apparent from subsequent description of this embodiment at col. 17, lines 47-53 (explaining that the gels are added to the solvent, which at least implies prior removal of the formed gel from the mold), and the corresponding Example 2 for this embodiment, where it is explicitly described that the pre-formed devices (i.e., formed gels) are removed from the7 10947551_1Amendment dated March 8, 2022mold/tube before addition of the solvent to swell the device and load it with dissolved drugs. No Example (or even description of how this might be accomplished in Shawhney), on the other hand, is provided wherein a solvent solution of a drug is subsequently added to a formed device while still in a mold/tube. For at least these reasons, while Sawhney may disclose forming cross-linked hydrogel devices by addition of hydrogel precursor solutions to molds/tubes, it is clear that Sawhney does not anticipate the actual clearly distinct steps of the present claimed invention. Reconsideration and withdrawal of this rejection is accordingly respectfully urged.”
In response to these arguments, as previously set forth Sawhney in column 17, lines 15-42 states: 
“Another embodiment for making a hydrogel is to make a preformed device in an organic solvent and, after the hydrogel is formed, load the hydrogel with a therapeutic agent. A first hydrogel precursor with a first type functional groups is dissolved with a second hydrogel precursor with a second type of functional groups in an organic solvent. The solution is introduced into a mold and left until the precursors crosslink with each other by covalent bond formation between the first functional groups and the second functional groups. The hydrogel is fully or partially dried to form a dehydrated or desiccated hydrogel. An organic solvent (the same or different from the one used during crosslinking) that swells the cross-linked hydrogels is added. This solvent contains dissolved agents at high concentrations. The hydrogels are allowed to swell with the organic drug solution, causing some drug to permeate into the hydrogel matrix. Gels are removed, and either dried again as above, or placed into a non-solvent, e.g., hexane. The non-solvent causes the organic Solvent to leave the gel and the agent to precipitate-out in the gel matrix, leaving an agent loaded plug. This embodiment may be used, for example, for loading of agents incompatible with the particular crosslinking functional groups, e.g., agents with primary amines when precursor amine functional groups are intended to be reacted during crosslinking. This separation of drug loading and crosslinking steps removes problems with chemical incompatibility between the therapeutic agent and the crosslinking reaction.” 

In this embodiment Sawhney clearly indicates that the hydrogels are formed in a mold and then dried with no statement of removing the gels from the mold at all found in other alternate embodiments and explicitly stated to occur later in the method. This would provide for a solid shaped dried polymer device in a vessel adapted to restrict swelling of the polymer in at least one dimension reading on the first step of the instant methods. No removal of the device is stated in the methods in any way at this point in the method set forth in this embodiment. The devices are then stated to be further exposed to a solvent containing drugs that swells and loads the drug in the hydrogel reading on the second step of the claimed methods. The gels are then dried again and finally removed from the mold reading on the final two steps of the methods claimed. This is all a single embodiment set forth in the order in which the steps are performed in a single continuous paragraph and does not appear to have the deficiencies argued by applicant regarding the inclusion of other alternate embodiments in which the devices are stated to being removed from the mold prior to drying or addition of further drug solvent mixtures. Regarding the argument no embodiments explicitly stating that the devices are dried in the mold the embodiment in column 18 lines 15-20 explicitly states: 
“An embodiment for making a hydrogel is thus dissolving a branched polyethylene glycol with electrophilicly activated termini with a nucleophilic precursor in water containing an agent, e.g., a Suspension of drug. The hydrogel is formed in a mold and dried. The dried plugs are removed from the mold, and optionally further processed, e.g., for size or shape.” 

In this embodiment, just as in the embodiment relied upon, the hydrogels are formed in their mold and dried and then the hydrogels are removed after drying when they are explicitly stated to be removed. Thus the prior art clearly dried the hydrogels within the molds and explicitly stated doing so. Applicant implies and infers that further steps occur in the embodiment relied upon by referring to other embodiments or making deductions based on other sections of the art. However merely reading the steps as laid out in which the hydrogels are formed in molds, dried, swelled with drug solutions, and then dried and removed as explicitly set forth in ordered steps appears to be a fairer reading of the art and still appears to read on the instant claims. Regarding the cellulose based nature, as set forth in the rejection Sawhney teaches that the polymers used to form the hydrogels include carboxy methyl cellulose polymers and thus also appears to read on the cellulose based claimed. Given this, these arguments are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 10, 12-13, 15-16, and 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606 in view of Cohen et al., U.S. Patent 4,179,497 (provided in the parent case).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/12/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Sawhney teaches methods of making ocular delivery devices (punctal plugs) comprising the steps of forming the devices in a mold the shape of the device, drying them to provide for dry devices in the molds (i.e. placing the devices in a vessel to restrict the device swelling in at least one direction), swelling the devices in a solvent solubilizing a pharmaceutical in order to load the gels with drug, and drying and freeing the devices from the devices from the molds, compare instant claims 1, 3. (See column 17, lines 15-58.) Sawhney teaches that the devices can be made from polymers such as carboxy methyl cellulose, compare instant claim 1. (See column 14, line 52.) The devices include plugs that swell radially and thus the molds having the shape of the final devices would constrain such swelling, compare instant claim 2. (See column 15, lines 1-25.) Sawhney teaches that the molds can be tube shaped such as silastic tubing (salinized tubing with silane surface release agents), compare instant claim 5. (See example 1.) Sawhney teaches that the devices can elute drug from the devices in a zero-order fashion, compare instant claims 6 and 10. (See column 4, lines 12-26.) Sawhney teaches drying the devices under vacuum, compare instant claim 12. (See examples 1-3, 5, 7-9, 17B, and 18A.) Sawhney teaches that the Sawhney discloses that the devices can include the drugs cyclosporine, tobramycin, and thermally unstable drugs such as bupivacaine, compare instant claims 15-16 and 48-49. (See table 2 and column 2.) Sawhney teaches that the therapeutic agent in solution can be provided in ethanol, compare instant claim 52. (See column 18, lines 59-65.) Sawhney teaches that the plugs can be from 2-4 mm in length and have a 1-2 mm width, compare instant claim 53. (See examples 15, 16, and claim 1.) Sawhney teaches that devices can have zero order release and have controlled release from hours to weeks or longer with specific devices releasing with a zero order rate from their initial release through several days (including during the 2-6 hour post exposure time frame), compare instant claim 10. (See figure 10, column 4, lines 12-16, and column 21, lines 4-12.) Further the hours to weeks time range set forth by Sawhney also overlaps with the claimed 2-6 hour time range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Sawhney does not teach that the ophthalmic inserts can be made of hydroxypropyl cellulose.
Cohen teaches a solid ophthalmic inserts of 0.1-35% pilocarpine and 65-99% hydroxypropyl cellulose used in the cul-de-sac of the eye, compare instant claims 1, 13, and 50-51. (See claim 1.) Cohen teaches forming such inserts into rod of 1-1.5 mm in diameter and about 10 mm long (reading on about 7 mm). (See column 2, lines 44-50.) Cohen teaches including many different drugs in the devices such as antibiotics and anti-inflammatories (dexamethasone).
It would have been prima facie obvious to one of ordinary skill in the art to form the ocular inserts of Sawhney using hydroxypropyl cellulose based as taught by Cohen in order to form drug releasing ocular inserts. This is merely the use of an art accepted excipient used to form monolithic drug delivery inserts in methods of making drug delivery inserts used at the time of the invention to form such inserts that provides for controlled release of drugs. One of ordinary skill would have had a predictable expectation of success in making this combination as Cohen forms similar inserts using the same methods of swelling the cellulose polymers with a drug and solvent with subsequent drying to form ocular drug delivery inserts just as found in Sawhney.

Response to Applicant’s Arguments Regarding Above Rejections
8 Amendment dated March 8, 2022 	Applicant argues: “This rejection is respectfully traversed for the same reasons as the anticipation rejection based on Sawhney, as it is based on the same mischaracterizations of the actual teachings of Sawhney. More particularly, for the reasons explained above, Sawhney does not disclose any method comprising the steps of placing a solid, shaped cellulose polymer in a vessel adapted to restrict the swelling of the polymer in at least one direction, and exposing the solid, shaped cellulose polymer, while in said vessel, to a solution comprising an active pharmaceutical ingredient and a solvent capable of solubilizing said active pharmaceutical ingredient, wherein the polymer absorbs at least a portion of the solution, including the active pharmaceutical ingredient and solvent, as is actually required by present claim 1.”
In response to this argument, as previously set forth Sawhney teaches that the devices are made follow the contiguous steps of  placing a first hydrogel precursor with a first type functional groups is dissolved with a second hydrogel precursor with a second type of functional groups in an organic solvent. The solution is introduced into a mold and left until the precursors crosslink with each other by covalent bond formation between the first functional groups and the second functional groups. The hydrogel is fully or partially dried to form a dehydrated or desiccated hydrogel. (i.e. step 1 providing for a shaped polymer device in a mold.) An organic solvent (the same or different from the one used during crosslinking) that swells the cross-linked hydrogels is added. This solvent contains dissolved agents at high concentrations. The hydrogels are allowed to swell with the organic drug solution, causing some drug to permeate into the hydrogel matrix. (i.e. step 2 swelling the gels while still in the molds as no removal step has been set forth which would prevent swelling past the mold size.) Gels are removed, and either dried again as above, or placed into a non-solvent, e.g., hexane. (i.e. steps 3-4 drying and removing the devices.) Regarding the cellulose based nature of the polymers used in such devices Sawhney also taught using carboxy methyl cellulose to form the devices. Given this, these arguments are not found persuasive.

Applicant argues: “Cohen fails to overcome such deficiency in the primary Sawhney reference, as it also fails to teach such claimed method steps. In such regard, Cohen's disclosed process of dissolving a drug and hydroxypropyl cellulose in a suitable solvent in order to form a solution for casting a film is clearly distinct from swelling a device comprising a solid, shaped, cellulose polymer by exposing such device to a solution of active pharmaceutical agent in a solvent. Thus, even if one were to form "the ocular inserts of Sawhney" using hydroxypropyl cellulose based as taught by Cohen in order to form drug releasing ocular inserts, whether employing the actual methods disclosed in Sawhney or Cohen, the present claimed invention still would not be obtained., and a prima facie case of obviousness has accordingly not been established Further, it would in any event not have been obvious to modify Sawhney to use a 
solid, shaped cellulose polymer such as hydroxypropyl cellulose instead of the actually taught crosslinked hydrogel polymers as actually employed therein, as this would defeat the actual purpose of Sawhney of employing such crosslinked hydrogel materials as actually taught therein, for the asserted advantages associated therewith. The present claimed invention, on the other hand, is directed towards a unique method which solves distinct problems and provides unique advantages (e.g., maintaining a desired shape of a solid, shaped cellulose polymer upon loading with a drug solution). A prima facie case of obviousness of the present claimed invention based on the clearly distinct teachings of Sawhney and Cohen accordingly has clearly not been established. Reconsideration and withdrawal of this rejection is accordingly respectfully urged.”
	In response to these arguments, the prior art of Sawhney already teaches first forming shaped devices in molds, drying them, swelling the formed devices with drug solutions, drying them again, and removing them from the molds to form cellulose polymer based ocular devices as previously set forth. Cohen provides for the formation of ocular devices using cellulose polymers such as hydroxypropyl cellulose and that it allows for making drug releasing inserts as well. Thus, one need not modify the references as set forth by applicant but rather substitute one art accepted ocular device excipient polymer for another as previously set forth. Given this, these arguments are not found persuasive.
9 
10947551_1 Application No. 16/241,558 Amendment dated March 8, 2022 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606 and Cohen et al., U.S. Patent 4,179,497 (provided in the parent case) as applied to claims 1-3, 6, 10, 12-13, 15-16, and 49-53 above, and further in view of Lo, et al., U.S. Patent 5,516,530.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/12/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Sawhney and Cohen teach methods of making ophthalmic inserts made of hydroxypropyl cellulose as discussed above.
Sawhney and Cohen do not teach providing for a mold release coating on the device molds. 
Lo teaches methods of making delivery devices such as ocular inserts by molding and teaches including mold release systems such as a coating of release films such as ethanol, magnesium stearate etc. to release the devices from their molds, compare instant claim 5. (See column 7, lines 2-15 and line 48.) Lo teaches making such devices using polymers such as hydroxypropyl cellulose. (See column 3, lines 44-45.)
It would have been prima facie obvious to one of ordinary skill in the art to form the ocular inserts of Sawhney and Cohen by including mold release elements into the device molds in order to allow for improved release of the devices from their molds as taught by Lo. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Sawhney and Cohen already use molding to form their inserts from polymers such as hydroxypropyl cellulose and uses solvents such as ethanol during their formation and Lo provides for improving the release of ocular inserts from their molds using these same materials by providing ethanol or other release agents on such molds.

Response to Applicant’s Arguments Regarding Above Rejections
Applicant argued: “This rejection is respectfully traversed for the same reasons as the rejection based on Sawhney in view of Cohen, as further cited Lo fails to overcome the deficiencies of Sawhney and Cohen as applied in the base rejection. More particularly, for the reasons explained above, Sawhney and Cohen do not disclose or make obvious any method comprising the steps of placing a solid, shaped cellulose polymer in a vessel adapted to restrict the swelling of the polymer in at least one direction, and exposing the solid, shaped cellulose polymer, while in said vessel, to a solution comprising an active pharmaceutical ingredient and a solvent capable of solubilizing said active pharmaceutical ingredient, wherein the polymer absorbs at least a portion of the solution, including the active pharmaceutical ingredient and solvent, as is actually required by present claim 1. Lo fails to overcome such deficiency in the Sawhney and Cohen references, as it also fails to teach such claimed method steps, as it rather is directed towards use of a mold for initial forming of a porous shaped delivery device. Reconsideration and withdrawal of this rejection is accordingly respectfully urged.”
In response to this argument, as discussed above, Sawhney and Cohen do not appear to have the deficiencies set forth above. The further art relied upon still appears to render obvious the further limitations of mold release agents in such methods and thus these arguments are not found persuasive.

Claims 33 and 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606; Cohen et al., U.S. Patent 4,179,497 (provided in the parent case); and Lo, et al., U.S. Patent 5,516,530 as applied to claims 1-3, 5-6, 10, 12-13, 15-16, and 49-53 above, and further in view of [Shell et al. U.S. Patent 4,304,765, Domb, U.S. Patent, 5,660,851, or Kent, C, (Ophth. Manag., 2004) all in the alternative and provided in the parent case]. 
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/12/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Sawhney, Cohen, and Lo teach methods of making ocular inserts as discussed above.
Sawhney, Cohen, and Lo do not teach forming the rods into half-circle/cylindrical rod shapes.
Shell teaches drug delivery ocular inserts made of a bio-erodible polymer matrix that have an outside marginal shape of a half circle (half-cylinder) with a length of 2-20 mm, width of 1-15 mm, and thickness of 0.1-4 mm designed to fit in and be retained in the eye. (See column 4, lines 3-47.) 
Domb teaches drug delivery ocular inserts made of biodegradable polymeric materials such as cellulose ester derivatives in half-circle (half-cylinder) shapes with a size of 0.1-2 mm in thickness and 5-100 mm2. (See column 5, lines 17-26 and column 13, lines 31-60.)   
Kent teaches ophthalmic inserts such as Lacrisert pellets that are hydroxypropylcellulose inserts shaped like a cylinder 4-5 mm in length and that such inserts can be cut in half if there is too much present (half-cylinders). (See paragraphs 3-4.)
It would have been prima facie obvious to form the cylindrical ophthalmic drug delivery devices made of cellulose of Sawhney, Cohen, and Lo for insertion into the eye using molds in common punctal implant shapes such as half-cylinders or cut in half cylindrical pellets with a sizes of ~0.1-4 mm in diameter and lengths up to ~20 mm as disclosed by the prior art of Shell, Domb, or Kent. This is merely the use a standard size and shape used for bio-erodable ocular implants commonly used in the art at the time of the invention. The skilled artisan would have been motivated to make such a combination in order to provide for a device that would readily fit in the eye of a patient as well as provide an appropriate dose of the hydroxypropylcellulose and drugs to the patient without inhibiting vision. Regarding instant claims 45-47, the devices are the same half-cylinder shape, size, and length, their surface area to volume ratios must be the same as those claims, a diameter of 0.8 to 1 mm and length of 7 mm yielding a ratio ~4.3 to 5.3 using the formula V= (πr²h)/2 and SA= (2πr² + 2πrh)/2. Amendment dated November 9, 2016

Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “This rejection is respectfully traversed for the same reasons as explained with regard to the rejection based on Sawhney, Cohen and Lo, as none of Shell, Domb or Kent overcome the deficiencies of Sawhney, Cohen and Lo with respect to the present claimed invention. More particularly, for the reasons explained above, Sawhney, Cohen and Lo do not disclose or make obvious any method comprising the steps of placing a solid, shaped cellulose polymer in a vessel adapted to restrict the swelling of the polymer in at least one direction, and exposing the solid, shaped cellulose polymer, while in said vessel, to a solution comprising an active pharmaceutical ingredient and a solvent capable of solubilizing said active pharmaceutical ingredient, wherein the polymer absorbs at least a portion of the solution, including the active pharmaceutical ingredient and solvent, as is actually required by present claim 1.  Shell, Domb and Kent fail to overcome such deficiency in the Sawhney, Cohen and Lo references, as even if these references were to be considered as teaching use of molds in "common punctal implant shapes such as half-cylinders" (which such teaching is not necessarily self evident), none of these references teach use of a vessel to restrict swelling of a solid, shaped cellulose polymer already formed in such common shapes during a subsequent step of loading11 Amendment dated March 8, 2022 the solid, shaped cellulose polymer with a drug solution after formation of the initially formed solid shaped device.
In response to this argument, as discussed above, Sawhney does not appear to have the deficiencies stated as discussed in detail above and appears to start with devices formed in molds, swell them with drug, and dry and remove the devices from the molds. The shape of the molds are already tubes or cylinders and the further art appears to provide for half-cylinder shapes and thus still appears to render obvious the instant claims. 

Applicant argues: “ It is further noted that the Examiner appears to imply equivalence between the cited "half-circle" shapes of Shell and Domb and the claimed specific dimensions for half-cylinder shapes. Shell and Domb, however, only appear to describe various shapes and dimensions in general, with no specific teaching of how the mentioned "half-circle" marginal outline referenced therein might relate to a half-cylinders with any specified dimensions as alleged by the examiner. To the contrary, the "half-circle" shapes in any actual disclosed embodiments appear to relate to relatively flat circular films with thickness range much less than the length and width of the half-circles, rather than cylinder structures which may have greater length than diameters as claimed. The presently claimed specific shapes and dimensions, on the other hand, have been taught in the present invention to correspond to specific formed cellulose polymer shapes which function well in the present claimed invention. 
Regarding Kent describing cutting Lacrisert cylindrical pellets in half, there is no specific teaching therein to form half-cylinders (as opposed, e.g., to forming two shorter full cylinders) to facilitate formation of half-cylindrical ocular delivery devices for use in accordance with the preset invention.”
	In response to these arguments, Shell and Domb teach that the outside marginal shape is a half-circle with a further length/thickness to the devices that are a round/circular shape cut in half with a further length/thickness and as such appear to read on the term half-cylinder. Kent explicitly teaches Lacrisert cylinders (the same devices cut in half in applicant’s specification) and suggests cutting them in half thus also appearing to read on the term half-cylinder. Given this, these arguments are not found persuasive.

Applicant argues: “Further regarding instant claims 45-47, the Examiner further argues "the devices are the same half-cylinder shape, size, and length, their surface area to volume ratios must be the same as those claims, a diameter of 0.8 to 1 mm and length of 7 mm yielding a ratio ~4.3 to 5.3 using the formula V= (r2h)/2 and SA= (2xr2 + 2xrh)/2." As noted above, however, the cited references only appear to describe various shapes and dimensions in general, with no specific teaching of half-cylinders with any specified dimensions. While the Examiner proposes possible combinations of selected shapes and sizes which might result in ratios within the claimed requirements, there is no teaching or suggestion in any of the cited references to make any such specific selections to result in such specific required ratios specifically for formation of a pre-formed ocular delivery device in the method as claimed. Rather, as explained in the specification, the ratio for Lacrisert inserts themselves, which is 
12 the closest prior art actual shape, has a ratio of 3.9 as explained in paragraph [0054]. Thus, it is clear the Examiner is basing the rejection at least in significant part on further impermissible hindsight in view of applicant's own teaching, rather than any actual device or teaching of the cited references. Reconsideration and withdrawal of this rejection is accordingly respectfully urged.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case all of the prior art teaches devices that have what appear to be half-cylinder shapes including specific references to Lacrisert cylinders cut in half found in Kent. All of these devices are also meant to be used and puctal plugs and placed in tear ducts and thus their sizes and dimensions must allow for fitting into this space and all appear to follow such dimensions. This does not appear to be hindsight but merely a shape that is described in the art and their sizing flows from the space needed to be occupied by the devices in the tear duct. Given this, these arguments are not found persuasive.

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawhney et al., U.S. Patent 8,409,606; Cohen et al., U.S. Patent 4,179,497 (provided in the parent case); and Lo, et al., U.S. Patent 5,516,530; [Shell et al. U.S. Patent 4,304,765, Domb, U.S. Patent, 5,660,851, or Kent, C, (Ophth. Manag., 2004) all in the alternative and provided in the parent case] as applied to claims 1-3, 5-6, 10, 12-13, 15-16, 33, 45-47, and 49-53 above, and further in view of Huang et al., U.S. Patent Application Publication 2005/0244463 (provided in the parent case). 
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 11/12/2021 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Sawhney, Cohen, Lo, Shell, Domb, and Kent teach methods of making ocular inserts as discussed above.
Sawhney, Cohen, Lo, Shell, Domb, and Kent do not teach including the specific drug Vancomycin in the drug delivery inserts.
Huang teaches drug delivery ocular inserts comprising drugs in a sustained release bio-erodible matrix for treating ocular conditions such as inflammation/uveitis/dry eyes, infections, etc. (See paragraphs 0009 and 0042-0044 and 0162.) Huang teaches including the specific ocular treating drugs tobramycin and vancomycin as antibiotics and cyclosporine as immunosuppressive agents in the ocular implants. (See paragraphs 0087 and 0091.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the known antibiotics vancomycin and tobramycin or the known immunosuppressive agent cyclosporine taught by Huang to be useful antibiotics and immunosuppressive agents in treating ocular tissues, in the devices in order to treat ocular tissues. The skilled artisan would have been motivated to use the antibiotics to treat diseases such as eye infections. This is merely the combination of known therapeutic agents used in implants to treat eye tissues for use in treatment of eye conditions.Amendment dated November 9, 2016
Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “This rejection is respectfully traversed for the same reasons as explained with regard to the various rejections based on Sawhney, Cohen , Lo, Shell, Domb ad Kent, as Huang further fails to overcome the deficiencies of Sawhney, Cohen, Lo, Shell, Domb and Kent with respect to the present claimed invention, as Huang also fails to disclose or make obvious any method comprising the steps of placing a solid, shaped cellulose polymer in a vessel adapted to restrict the swelling of the polymer in at least one direction, and exposing the solid, shaped cellulose polymer, while in said vessel, to a solution comprising an active pharmaceutical ingredient and a solvent capable of solubilizing said active pharmaceutical ingredient, wherein the polymer absorbs at least a portion of the solution, including the active pharmaceutical ingredient and solvent, as is actually required by present claim 1. “

In response to this argument, as discussed above, Sawhney and Cohen do not appear to have the deficiencies set forth above. The further art relied upon still appears to render obvious the further limitations of specific ocular drugs in such methods and thus these arguments are not found persuasive.

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618